       Case
 Name and      2:16-cv-08033-AB-FFM
           address:                                  Document 336 Filed 03/05/19 Page 1 of 5 Page ID #:9434
 Michael R. Matthias (SBN 57728)
 Baker & Hostetler LLP
 11601 Wilshire Blvd., Suite 1400
 Los Angeles, CA 90025




                                               UNITED STATES DISTRICT COURT
                                              CENTRAL DISTRICT OF CALIFORNIA
                                                                             CASE NUMBER
                                                                             2:16-cv-08033-AB-FFM
NOMADIX, INC.,                                             Plaintiff(s),
            v.
GUEST-TEK INTERACTIVE                                                          APPLICATION OF NON-RESIDENT ATTORNEY
ENTERTAINMENT LTD.,                                                                  TO APPEAR IN A SPECIFIC CASE
                                                         Defendant(s),                      PRO HAC VICE
INSTRUCTIONS FOR APPLICANTS
 (1) The attorney seeking to appear pro hac vice must complete Section I of this Application, personally sign, in ink, the certification in
     Section II, and have the designated Local Counsel sign in Section III. ELECTRONIC SIGNATURES ARE NOT ACCEPTED. Space
     to supplement responses is provided in Section IV. The applicant must also attach a Certificate of Good Standing (issued within the last
     30 days) from every state bar to which he or she is admitted; failure to do so will be grounds for denying the Application. Scan
     the completed Application with its original ink signature, together with any attachment(s), to a single Portable Document Format
     (PDF) file.
 (2) Have the designated Local Counsel file the Application electronically using the Court's CM/ECF System ("Motions and Related Filings
     => Applications/Ex Parte Applications/Motions/Petitions/Requests => Appear Pro Hac Vice (G-64)"), attach a Proposed Order (using
     Form G-64 ORDER, available from the Court's website), and pay the required $400 fee online at the time of filing (using a credit card).
     The fee is required for each case in which the applicant files an Application. Failure to pay the fee at the time of filing will be grounds
     for denying the Application. Out-of-state federal government attorneys are not required to pay the $400 fee. (Certain attorneys for the
     United States are also exempt from the requirement of applying for pro hac vice status. See L.R. 83-2.1.4.) A copy of the G-64 ORDER
     in Word or WordPerfect format must be emailed to the generic chambers email address. L.R. 5-4.4.2.
SECTION I - INFORMATION
 Goettle, Daniel J.
 Applicant's Name (Last Name, First Name & Middle Initial)                                          check here if federal government attorney

 BAKER & HOSTETLER LLP
 Firm/Agency Name

                                                                           215-568-3100                           215-568-3439
 Cira Centre 2929 Arch Street 12th Floor                                   Telephone Number                      Fax Number
 Street Address                                                            dgoettle@bakerlaw.com
 Philadelphia, PA 19104-2891
 City, State, Zip Code                                                                                E-mail Address

I have been retained to represent the following parties:
GUEST-TEK INTERACTIVE ENTERTAINMENT LTD                                       Plaintiff(s)    Defendant(s)      Other: Counter-Claimant
                                                                              Plaintiff(s)    Defendant(s)      Other:
 Name(s) of Party(ies) Represented

List all state and federal courts (including appellate courts) to which the applicant has been admitted, and provide the current status of his
or her membership. Use Section IV if more room is needed, or to provide additional information.
                   Name of Court                          Date of Admission         Active Member in Good Standing? (if not, please explain)




G-64 (11/18)               APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE                                   Page 1 of 3
                                                                                                                  American LegalNet, Inc.
                                                                                                                  www.FormsWorkFlow.com
Case 2:16-cv-08033-AB-FFM Document 336 Filed 03/05/19 Page 2 of 5 Page ID #:9435
Case 2:16-cv-08033-AB-FFM Document 336 Filed 03/05/19 Page 3 of 5 Page ID #:9436
Case 2:16-cv-08033-AB-FFM Document 336 Filed 03/05/19 Page 4 of 5 Page ID #:9437
Case 2:16-cv-08033-AB-FFM Document 336 Filed 03/05/19 Page 5 of 5 Page ID #:9438
